Citation Nr: 0332087	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from June 1969 to March 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO), which confirmed a 50 
percent evaluation for post-traumatic stress disorder.  A 
June 2003 videoconference "Travel Board" hearing was held 
before the undersigned Board Member.  The videoconference 
hearing was held with the RO in Huntington, West Virginia, 
but the Cleveland RO otherwise has jurisdiction of the claim.

To the extent appellant and/or his representative may have 
recently raised the issue of entitlement to a total rating 
based upon individual unemployability, since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of depression, 
sleep difficulties, and associated symptomatology.  

2.  Appellant maintains a relationship with his spouse, 
although he is socially withdrawn.  He is appropriately 
attired, engages in certain activities of daily living, and 
does not exhibit bizarre behavior.  He responds to 
psychotropic medication, is essentially oriented, and has 
essentially intact cognitive functioning, except for certain 
memory/concentration difficulties.  

3.  It is at least as likely as not that appellant's post-
traumatic stress disorder does result in deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.

4.  Appellant's post-traumatic stress disorder does not 
result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSION OF LAW

With resolution of all reasonable doubt, the criteria for an 
increased rating of 70 percent, but no more, for appellant's 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law was generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5100 et seq. (West 2002).  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Appellant's March 2000 reopened claim in question was not 
final on November 9, 2000.  Although the Board has recently 
sought an opinion from the VA Office of General Counsel as to 
the applicability of the Veterans Claims Assistance Act of 
2000, such opinion has not yet been rendered.  Therefore, the 
Board will assume that the Veterans Claims Assistance Act of 
2000 is applicable in the instant case, pending a definitive 
answer to this question as to the applicability of the Act.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly in 
light of the partial allowance of the issue on appeal by the 
Board's decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability issue on appeal over the years are 
documented in the medical evidence.  Additionally, a June 
2000 VA fee-basis psychiatric examination was conducted and 
relevant, recent VA psychiatric treatment records have also 
been associated with the claims folder.  Said clinical 
records and examination are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected psychiatric disability, provide a clear 
picture of relevant symptoms and findings, and included 
assignment of a score on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examination and treatment reports.  In addition, appellant 
was issued a Statement of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Additionally, the RO, in an April 2001 letter, 
specifically advised appellant and his representative of the 
Veterans Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated a 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to that reached in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
instant case, the RO's April 2001 letter provided a 60-day 
deadline for new evidence, and advised the appellant that if 
additional evidence was not received by that date, the VA 
would decide the claim based upon evidence then in the file.  

Although this 60-day deadline violated the principles 
articulated in the recently decided cases, it appears not to 
have been prejudicial to appellant for the following reasons.  
In an April 2001 Report of Contact form, it was reported that 
appellant informed a VA employee that he did not have any 
additional evidence to submit or knew of any additional 
sources of evidence other than records of certain VA 
outpatient treatment received.  In a subsequent July 2001 
Notice of Disagreement, appellant mentioned records of more 
recent VA outpatient treatment received.  The RO subsequently 
requested said VA outpatient treatment records and such 
available records were later obtained and associated with the 
claims folder.  Although in said Notice of Disagreement, he 
also mentioned Social Security Administration records, this 
appeared only in regard to the grant of service connection 
for post-traumatic stress disorder, which involved a period 
many years prior to the current appeal period in question 
and, thus, are not material.  It does not appear that 
appellant or his representative has informed the VA of the 
existence of any additional, specific competent evidence that 
might prove to be material concerning said appellate issue.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

The VA's Schedule for Rating Disabilities as it applies to 
this claim provides a general rating formula for mental 
disorders, including post-traumatic stress disorders.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

Appellant's service records indicated that he had Vietnam 
service and was awarded a Combat Infantryman Badge.  A 
February 1986 Board decision awarded service connection for 
post-traumatic stress disorder and a March 1986 implementing 
rating decision granted service connection and assigned a 50 
percent evaluation for said disability.  On June 1989 VA 
psychiatric examination, his post-traumatic stress disorder 
was described as resulting in substantial impairment of 
interpersonal relationships with occupational impairment 
exhibited as well.  

On June 2000 VA fee-basis psychiatric examination, 
appellant's complaints included nightmares of traumatic 
events, depressed mood, anxiety, sleep difficulties, startle 
reaction, and concentration/memory difficulties.  He 
reportedly was overwhelmed with mental health symptoms around 
the time he sustained a work-related back injury in 1977, and 
had not worked since then.  He reported that he had not had 
much psychiatric treatment because "talking about it only 
makes him feel worse."  Appellant stated that he was seeing 
a psychiatrist on occasion and that he was taking a "nerve" 
pill.  He appeared well-groomed, casually-dressed, and 
cooperative and eye contact was described as good.  Motor 
activity and speech were described as normal with intact 
thought processes.  Affect was constricted and mood was 
depressed and anxious.  He denied hallucinations.  He 
admitted to mild paranoia, feeling that people were watching 
him, which the examiner described as apparently related to 
the post-traumatic stress disorder.  He denied 
suicidal/homicidal ideation.  Insight and judgment were 
described as fair.  

Appellant described memory and concentration difficulties 
since his return from Vietnam.  On mental status evaluation, 
he appeared alert and oriented to name and place, but had 
difficulty with the exact date; was only able to recall one 
out of three objects after three minutes; and could not 
recall the names of any president after President Kennedy.  
The impressions were post-traumatic stress disorder and 
cognitive disorder.  A GAF scale score of 45 was assigned and 
the examiner stated that that score applied to the post-
traumatic stress disorder alone or in combination with the 
cognitive symptoms.  The examiner opined that appellant would 
be unable to work on account of his post-traumatic stress 
disorder symptoms alone and that he was socially impaired by 
"isolating and avoiding people."

VA outpatient treatment records revealed that in September 
2000, appellant reportedly was tired during the day from lack 
of nighttime sleep due to his post-traumatic stress disorder.  
In October 2000, appellant was reported to be stable on 
Doxepin and doing quite well on that medication although he 
"still has symptoms of PTSD.  Further improvement in his 
condition is not likely."  In November 2000, appellant 
stated that he was continually "down", that he did not feel 
Doxepin helped him, and that he still slept poorly and had 
war dreams, intrusive memories, and poor memory.  

During a June 2003 videoconference "Travel Board" hearing, 
appellant testified as to his post-traumatic stress disorder 
symptomatology and resulting social and industrial 
impairment.  In particular, appellant stated that he had 
nightmares, poor sleep, fatigue, concentration difficulties, 
lack of hobbies and social activities, and outbursts of 
anger; that he had not been employed since 1977; that his 
wife basically did the shopping; that he was able to leave 
his house but generally stayed home; and that during a 
typical day, "[s]ometimes I like to read...and I'll walk 
around the house, I look outside, maybe lay on the couch, 
watch TV mostly."  

The evidentiary record reveals that the 45 GAF Scale score 
assigned appellant on June 2000 VA psychiatric examination is 
indicative of a severe degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness....[']  A 
55-60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

With resolution of all reasonable doubt in appellant's favor, 
the Board finds that the recent 45 GAF score, as well as the 
other clinical findings, more nearly approximate the criteria 
for severe occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
and mood.  Thus, for the aforestated reasons, the Board 
concludes that it is at least as likely as not that under the 
amended criteria, his psychiatric disability more nearly 
approximates the criteria for a 70 percent rating.  

However, the GAF scale score is not determinative of the 
appellate issue, but is merely a piece of evidence to be 
considered and evaluated together with all other material 
evidence of record.  It is significant that despite 
appellant's psychiatric disability, he has maintained a 
relationship with his spouse.  He has remained essentially 
oriented, appropriately attired, and has retained the ability 
to perform certain activities of daily functioning despite 
depression and other psychiatric symptoms.  His behavior is 
generally appropriate, albeit with anger control 
difficulties.  However, neither the GAF score nor the other 
clinical findings indicate that appellant's service-connected 
post-traumatic stress disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (the criteria 
for a 100 percent schedular rating for mental illness).  

Significantly, appellant was without any indication of an 
inability to engage in activities of daily living; and he did 
not display any bizarre behavior.  

The clinical evidence does not show that appellant's post-
traumatic stress disorder, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 70 percent, but no more, for 
appellant's post-traumatic stress disorder is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



